—Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Westchester County (Dillon, J.), imposed November 12, 1997, on the ground that the sentence is excessive.
Ordered that the sentence is affirmed.
The defendant validly waived his right to appeal as part of the negotiated plea agreement (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). In any event, his contention that the sentence is excessive and that it constitutes cruel and unusual punishment is without merit (see generally, People v Broadie, 37 NY2d 100, cert denied 423 US 950). Mangano, P. J., Bracken, Sullivan and McGinity, JJ., concur.